Wham, J. This is a claim in the sum of $247.42 for damages to claimant’s automobile arising out of a collision between claimant’s automobile and an Illinois National Guard truck. The accident occurred on February 28, 1956 in Chicago, Illinois. The case is submitted to this Court upon a stipulation of facts duly entered into by claimant and respondent, a sworn statement in the nature of a complaint signed by claimant, and a repair bill of the Davis Oldsmobile Company in the amount of $247.42, which has been marked paid. The stipulation of facts, which was signed by claimant’s attorney and the Attorney General for the State of Illinois, reads as follows: “It is hereby stipulated by and between Walter H. Gifford, Jr., and the State of Illinois, through their counsels, Charles G. Lind and the Attorney General of the State of Illinois, respectively, as follows: 1. That on February 28, 1956, plaintiff’s automobile was damaged by a truck belonging to the Illinois National Guard, 234 E. Chicago Avenue, Chicago, Illinois, and that said truck was being driven by Sgt. Gus C. Anagnost, Battery A, 768th AAA Bn., Illinois National Guard. 2. That the accident took place on Chicago Avenue at Dearborn Street in Chicago, Illinois, and that plaintiff was not of fault. 3. That as a result of said accident plaintiff's car was damaged to the extent of $247.42 as per statement of the Davis Oldsmobile Company of Chicago, Illinois, dated March 5, 1956, a copy of which is attached hereto and marked exhibit A, and paid by check on March 10, 1956, a copy of which is attached hereto and marked exhibit B. 4. That the State of Illinois admits liability in the above matter, and that plaintiff has suffered damages to the extent of $247.42, plus cost of suit — exhibit C. 5. That plaintiff does not claim any personal injuries as a result of the accident herein mentioned.” From the record in this case, including the stipulation, it appears that respondent’s vehicle was being driven by its agent, Sgt. Gris C. Anagnost, a member of the Illinois National Guard, in the regular course of his duty and scope of employment. Claimant had stopped in the line of traffic headed east on Chicago Avenue at its intersection with Dearborn Street in the City of Chicago, and respondent’s truck, while being- driven by Sgt. Anagnost, ran into the back of claimant’s vehicle. Sgt. Anagnost was unable to bring the truck to a stop, and the damages stipulated to in the amount of $247.42 resulted. This record is sufficient to establish negligence upon the part of respondent, which proximately caused the damages in question, and due care and caution on the part of claimant. Therefore, this claim is hereby allowed in the sum of $247.42.